Name: Commission Regulation (EEC) No 3361/91 of 19 November 1991 re-establishing the levying of customs duties on products falling within CN code 2903 51 00, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 91 Official Journal of the European Communities No L 318/29 COMMISSION REGULATION (EEC) No 3361/91 of 19 November 1991 re-establishing the levying of customs duties on products falling within CN code 2903 51 00, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply Whereas, in the case of products falling within CN code 2903 51 00, originating in China, the individual ceiling was fixed at ECU 375 000 ; whereas, on 22 May 1991 , imports of these products into the Community originating in China reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territorities concerned may at any time be re-established : HAS ADOPTED THIS REGULATION : Article 1 As from 23 November 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in China : Order No CN code Description 10.0117 2903 51 00 1,2,3,4,5,6-Hexachlorocyclohexane Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 November 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L ,370, 31 . 12. 1990, p. 1 .